Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 19 June 2020. In view of this communication, claims 1-11 are now pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 1 recites ‘in particular’ . This should be deleted.
Claim 1, lines 13-15 recites in part the limitation “the elements made of magnetic material”. However, there is no antecedent basis for “the elements” in the claim. To further prosecution, examiner is interpreting “the elements” to mean the rotor and stator element. Therefore, examiner requests applicant to change “the elements made of magnetic material” to “the rotor element and stator element”.
  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites the limitation “frame”. Page 5, Line 33 of Specification recites the feature “frame 5”, however Fig 1 and 2 do not disclose the feature 5. Therefore, the feature must be shown in the drawing or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlin (US6218751B1) in view of Ichiyama (US 20030020346 A1).
Regarding Claim 1, Bohlin discloses a rotary assembly (Fig 4 below), in particular for a rheological measurement apparatus [Col1, 23-27], comprising:
 a stator (Fig 4, 3), 
a rotor (Fig 4, 4) rotatable with respect to the stator, the rotor being axially retained by a flexible rod (Fig 4, 5) configured to be attached to a frame (Fig 4, 3) for preventing movement of the rotor along an axis of rotation thereof, the flexible rod allowing a radial movement of the rotor,
 a magnetic bearing comprising a rotor element (Fig 4, 2) made of magnetic material [Col 3, 6] mounted on the rotor  and a stator element (Fig 4, 1) made of magnetic material [Col 3, 5] mounted on the stator, 
 wherein the rotary assembly (Fig 4) has a stable position in which the rotor is aligned with the axis of rotation (Fig 4, XX) thereof and the elements made of magnetic material are facing each other (Fig 4, F1) along the axis of rotation of the rotor and are separated from each other by a given distanc
Bohlin does not explicitly disclose at least one of the rotor and stator elements made of magnetic material being a spherical magnet.
Ichiyama discloses at least one of the rotor {Ichiyama, Fig 6 below, 35) and stator elements made of magnetic material being a spherical magnet [Ichiyama, Para 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formed the rotary assembly of Bohlin with the spherical rotor magnet element as taught by Ichiyama, in order concentrate the magnetic flux and intensify the magnetic interaction [Ichiyama, Para 0041].

    PNG
    media_image1.png
    538
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    481
    media_image2.png
    Greyscale

Regarding Claim 2, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element (Bohlin, Fig 4 above, 2) and the stator element (Bohlin, Fig 4, 1) both comprise magnets [Bohlin, Col 2, 7-9].
Regarding Claim 3, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element  (Bohlin, Fig 4 above, 2) and the stator element (Bohlin, Fig 4, 1) are aligned along the axis of rotation (Fig 4, XX)  of the rotor (Fig 4, 4)  when the rotary assembly is in the stable position (Stable position is when the assembly is along the axis XX).
Regarding Claim 4, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element (Bohlin, Fig 4 above, 2)  and/or the stator element (Bohlin, Fig 4, 1) are permanent magnets [Bohlin, Col 2, 7-9].
Regarding Claim 5, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor element (Bohlin, Fig 4 above, 2)  and/or the stator element(Bohlin, Fig 4, 1)  are electromagnets [Bohlin, Col 1, 45-55].
Regarding Claim 6, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor and stator elements (Bohlin, Fig 4 above, 2,1)  each form a magnetic dipole (Bohlin, Fig 4, Md1 and Md2) and wherein, when the rotor (Bohlin, Fig 4, 4) is in the stable position, the rotor and stator magnetic dipoles are aligned with each other along the axis of rotation of the rotor (Bohlin, Fig 4, XX) and are oriented in the same direction in such a way as to attract each other.
Regarding Claim 7, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the rotor (Bohlin, Fig 4 above, 4) comprises a head (Bohlin, Fig 4, H) connected to the flexible rod (Bohlin, Fig 4, 5), a base (Bohlin, Fig 4, B), arranged facing the head, and an intermediate portion(Bohlin, Fig 4, I),  which joins the head of the rotor to the base, the head, the bas
Regarding Claim 8, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 7.  Bohlin in view of Ichiyama further discloses the stator (Bohlin, Fig 4 above, 3), extends orthogonally (Bohlin,Fig 4, YY),  to the axis of rotation (Bohlin, Fig 4, XX) of the rotor (Bohlin, Fig 4, 4).
Regarding Claim 9, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 7.  Bohlin in view of Ichiyama further discloses the distance (Bohlin, Fig 4 above, D1), can be adjusted by adjusting an axial position of the functional portion 3of the stator (Bohlin, Fig 4, F2), in the air gap (Bohlin, Fig 4, A), of the rotor (Bohlin, Fig 4, 4), and said distance is minimal when the rotary assembly is in the stable position. (The structure of Bohlin in Fig 4 shows the return force increases as the distance D1 is reduced).
Regarding Claim 10, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses the magnetic bearing is passive [Bohlin, Col1, 66-67].
Regarding Claim 11, Bohlin in view of Ichiyama discloses the rotary assembly according to claim 1.  Bohlin in view of Ichiyama further discloses a rheological measurement apparatus for taking a rheology measurement [Bohlin, Col 2, 4-5], comprising a least one rotary assembly (Bohlin, Fig 4 above) according to claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832       

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832